DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-20 are non-provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of US Patent No.10,965,335. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of US Patent No. 10,965,335 encompasses the limitations of claims 1-20 of instant application. Moreover, omission of a reference element whose function is not needed would be obvious to one of ordinary skill in the art. It is well settled that the omission of an element and its functions is an obvious expedient if the remaining elements performs the same function as before In re Karison, 163 USPQ 184 (CCPA 1963). Also note Ex parte Rainu, 168 uspq 375 (Bd. App. 1969).
More specifically, the independent claims 1, 11, and 16 of the present application are same scope, same function and same results as claims 1, 11, and 15 of the US Patent No. 10,965,335. In addition, even though the claims of present application omitted or simply rearranged claimed structure, or added the limitation using similar claimed elements, the function and results of claimed invention of the US Patent No. 10,965,335 is same as claimed invention of the present application. 
In addition, the independent claims 1, 15, and 20 of the present application is the same invention as the independent claims 1, 15, and 20 of the US Patent No. 10,965,335. The subject matter in the instant application is fully disclosed in the US Patent No. 10,965,335  and is covered by the US Patent No. 10,965,335 since the US Patent No. 10,965,335 and the instant application are claiming common subject matter, as follows, and the difference of the limitations are wordings differently. 

 	For example;
Instant Application
U.S. Patent No. 10,965,335, Application No. 16/787,617
1. A wireless communication device comprising: one or more radio components for wireless communication; and 
   processor circuitry for a power utilization control engine coupled to the one or more radio components, 









the processor circuitry being configured to calculate a time-averaged power utilization of the one or more radio components, over a time window, based at least in part on power utilization data from the one or more radio components across the time window, 
   compare the time-averaged power utilization of the one or more radio components to a threshold based at least in part on a radio-frequency energy exposure limit, and 


   adjust power utilization of the one or more radio components based at least in part on the comparison of the time-averaged power utilization of the one or more components to the threshold.  

   calculating, by the power utilization control engine, a time-averaged power utilization of the one or more components of the mobile device, over the time window, based at least in part on the received power utilization data; 

   comparing, by the power utilization control engine, the time-averaged power utilization of the one or more components, to a threshold based at least in part on the radio-frequency energy exposure limit; and 
   adjusting, by the power utilization control engine, power utilization of the one or more components, based at least in part on the comparison of the time-averaged power utilization of the 

2. The method of claim 1, wherein receiving the power utilization data includes receiving power utilization data from a plurality of different radio components within the mobile device, each radio component having one or more antennas, and adjusting the power utilization includes adjusting the power utilization of a first radio component of the plurality of different radio components based at least in part on the power utilization data received from a second radio component of the plurality of different radio components.
3. The wireless communication device defined in claim 1, wherein the one or more radio components includes a plurality of different radio components having at least one of a Bluetooth radio component, a wireless local area 


3. The method of claim 2, wherein receiving the power utilization data further includes receiving a first set of periodic transmissions of power utilization data from a first host driver associated with the first radio component, and receiving a second set of periodic transmissions of power utilization data from a second host driver associated with the second radio component.
5. The wireless communication device defined in claim 1, wherein the processor circuitry is configured to determine a proximity of a user to the wireless communication device, the proximity of the user to the wireless 

7. The wireless communication device defined in claim 5, wherein the processor circuitry is configured to determine the proximity of the user to the wireless communication device by determining (i) a volume of tissue and (ii) a region on a user's body exposed to radio-frequency energy from the wireless communication device based at least in part on the proximity of the user to the wireless communication device, and the radio-frequency energy exposure limit is based at least on one of a volume of exposed tissue or an exposed region on the user's body.
6. The method of claim 1, wherein determining the proximity of the user to the mobile device includes determining (i) a volume of tissue and (ii) a region on a user's body exposed to radio-frequency energy from the mobile device based at least in part on the proximity of the user to the mobile device, and the radio-frequency energy exposure limit is based on at least one of a volume of exposed tissue or an exposed region on the user's body.
8.The wireless communication device defined in claim 1, wherein the processor circuitry is configured to compare the time-averaged power utilization to one or more additional 
9. The wireless communication device defined in claim 8, wherein the processor circuitry is configured to adjust the power utilization by selecting one out of three or more possible adjustments to the power utilization based at least in part on results of the comparisons of the time-averaged power utilization to the threshold and to the one or more additional thresholds.





   receiving power utilization data for a time window from one or more components of the wireless communication device; 









   calculating a time-averaged power utilization of the one or more components, over the time window, based at least in part on the received power utilization data; 


   comparing the time-averaged power utilization of the one or more components to a threshold based at least in part on a radio-frequency energy exposure limit; and 
   
   adjusting power utilization of the one or more components based at least in part on the comparison of the time-averaged power utilization of the one or more components to the threshold.  

  receiving, by a power utilization control engine of a mobile device, power utilization data for a time window from one or more components of the mobile device; determining, by the power utilization control engine, a proximity of a user to the mobile device; determining, by the power utilization control engine, a radio-frequency energy exposure limit based at least in part on the determined 
   calculating, by the power utilization control engine, a time-averaged power utilization of the one or more components of the mobile device, over the time window, based at least in part on the received power utilization data;     
   comparing, by the power utilization control engine, the time-averaged power utilization of the one or more components, to a threshold based at least in part on the radio-frequency energy exposure limit; and 
   adjusting, by the power utilization control engine, power utilization of the one or more components, based at least in part on the comparison of the time-averaged power utilization of the one or more components to the threshold.

5. The method of claim 1, wherein receiving the power utilization data includes receiving a plurality of power utilization data readings corresponding to a plurality of different time intervals within the time window.
13. The method defined in claim 12 further comprising: generating an updated set of power utilization data readings by replacing an oldest power utilization data reading within the plurality of power utilization data readings corresponding to the time window, with an updated power utilization data reading outside of the time window; and calculating an updated time-averaged power utilization based at least in part on the updated set of power utilization data readings.  

5……..generating an updated set of power utilization data readings by replacing an oldest power utilization data reading within the plurality of power utilization data readings corresponding to the time window, with the updated power utilization data reading; calculating an updated time-averaged power utilization based at least in part on the updated set of power utilization data readings
14. The method defined in claim 13 further comprising: comparing the updated time-averaged power 


9. The method of claim 1, wherein the radio-frequency energy exposure limit is a per-antenna limit, the method further comprising: calculating the threshold based at least in part on the radio-frequency energy exposure limit and a number of antennas operating within the mobile device.
16. One or more non-transitory, computer-readable storage media having computer-executable instructions that, when executed by one or more processors of a power utilization control engine in a computing 










calculate a time-averaged power utilization of one or more components, over the time window, based at least in part on power utilization data from the one or more components across the time window; 
   compare the time-averaged power utilization of the one or more components to a threshold based at least in part on a radio-frequency energy exposure limit; and 


   adjust power utilization of the one or more components based at least in part on the comparison of the time-averaged power utilization of the one or more components to the threshold.  

 

   calculate a time-averaged power utilization of the one or more components of the mobile device, over the time window, based at least in part on the received power utilization data;  
   
   compare the time-averaged power utilization of the one or more components to a threshold based at 
   adjust power utilization of the one or more components based at least in part on the comparison of the time-averaged power utilization of the one or more components to the threshold.

12. The one or more non-transitory, computer-readable storage media of claim 11, wherein the computer-executable instructions cause the one or more processors to receive the power utilization data by causing the one or more processors to receive power utilization data from a plurality of different radio components within the mobile device, each radio component having one or more antennas.
18. The one or more non-transitory, computer-readable storage media defined in claim 17, wherein the computer-executable instructions 

12….. the computer-executable instructions cause the one or more processors to adjust the power 

20. The computing system of claim 15, wherein the one or more processors are configured to execute the computer-executable instructions to adjust the power utilization by determining an optimization mode associated with the one or more components of the mobile device and stored as a preconfigured setting within the mobile device, and the adjustment to the power utilization of the one or more components is further based at least in part on the determined optimization mode.






15…… determine a radio-frequency energy exposure limit based at least in part on the determined proximity of the user to the mobile device


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC E REGO whose telephone number is (571)272-8132. The examiner can normally be reached Monday-Friday, 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DOMINIC E REGO/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        Tel 571-272-8132